          Case 4:19-cv-01144-SBA Document 36 Filed 12/09/19 Page 1 of 6



 1   XAVIER BECERRA                                               DAN SIEGEL
     Attorney General of California                               State Bar No. 56400
 2   DAMON MCCLAIN                                                EMILYROSE JOHNS
     Supervising Deputy Attorney General                          State Bar No. 294319
 3   PREETI K. BAJWA                                              Siegel, Yee, Brunner & Mehta
     Deputy Attorney General                                       475 14th St., Ste. 500
 4   State Bar No. 232484                                          Oakland, CA 94612
      1515 Clay St., 20th Floor                                    Telephone: (510) 839-1200
 5    Oakland, CA 94612                                            Fax: (510) 444-6698
      Telephone: (510) 879-0980                                    E-mail: emilyrose@siegelyee.com
 6    Fax: (510) 622-2270                                         Attorney for Plaintiff Anne Weills
      E-mail: Preeti.Bajwa@doj.ca.gov
 7   Attorneys for Defendants
     R. Diaz, K. Allison, and S. Kernan
 8

 9                             IN THE UNITED STATES DISTRICT COURT

10                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                          OAKLAND DIVISION

12

13
     R.N. DEWBERRY, aka SITAWA                              4:19-cv-01144 SBA
14   NANTAMBU JAMAA, et al.,
                                                         JOINT CASE MANAGEMENT
15                                           Plaintiffs, STATEMENT

16                   v.                                     Date:
                                                              December 18, 2019
                                                            Time:
                                                              2:45 pm
17                                                          Courtroom:
                                                              TBD
     RALPH DIAZ, Secretary, et al.,                         Judge:
                                                              The Honorable Saundra B.
18                                                            Armstrong
                                    Defendants. Trial Date:   None yet
19                                              Action Filed: March 1, 2019

20          Defendants R. Diaz, K. Allison, and S. Kernan, joined by Plaintiff Anne Butterfield Weills,

21   file this Joint Case Management Statement in compliance with Civil Local Rule 16-9.

22   I.     JURISDICTION AND SERVICE
23          The basis for subject matter jurisdiction in this case is federal-question jurisdiction under 28

24   U.S.C. § 1331, as Plaintiff Weills alleges a retaliation claim arising under 42 U.S.C. § 1983. No

25   state-law claims are alleged in the complaint. The parties agree that there are no issues regarding

26   personal jurisdiction or venue. No parties remain to be served.

27   ///

28   ///
                                                        1
                                                            Joint Case Management Statement (4:19-cv-01144 SBA)
           Case 4:19-cv-01144-SBA Document 36 Filed 12/09/19 Page 2 of 6



 1   II.     FACTS

 2           A.    Plaintiff’s Position

 3            Plaintiff Anne Butterfield Weills is a prisoners rights attorney and counsel of record in

 4   Ashker v. Newsom, No. 4:09-cv-05796 CW. She is subject to a lifetime ban from all CDCR

 5   institutions and from all confidential communication with prisoners in CDCR custody (“lifetime

 6   ban”), which includes her clients in Ashker. CDCR issued the ban after accusing Ms. Weills of

 7   communicating with clients using an unmonitored cell phone. The lifetime ban is a punishment

 8   that is disproportionate to the accusations against Ms. Weills, and constitutes retaliation against

 9   her for the exercise of her free speech rights to publicly advocate on behalf of her clients and

10   against CDCR’s policies regarding subjecting prisoners to solitary confinement. She was also

11   singled out for this severe punishment. Defendants Kernan and Allison made the decision to

12   impose and uphold the lifetime ban, and defendant Diaz continues to uphold the unconstitutional

13   ban.

14           B.    Defendants’ Position

15           Plaintiff Weills, counsel for Plaintiffs in the Ashker matter, alleges that Defendants violated

16   her federal civil rights by banning her from all CDCR institutions confidential phone calls, and

17   legal mail because Defendants concluded she had "illegal cell phone communications" with

18   inmates. Specifically, on July 5, 2017, CDCR informed Weills that based on an investigation,

19   CDCR determined that Weills had engaged in unlawful communication(s) with CDCR inmate(s)

20   that violated the security of the CDCR facility.

21           In early 2017, CDCR discovered overwhelming evidence that Weills had intentionally

22   engaged in numerous illegal cell-phone communications with an inmate. Accordingly, on March

23   3, 2017, CDCR advised Weills that she was temporarily banned from all CDCR institutions,

24   including confidential phone calls and confidential legal mail, pending CDCR’s investigation into

25   potential violations of California Code of Regulations (CCR), Title 15, section 3178(s)(3.)

26           On July 5, 2017, defendant Allison advised Weills in writing that the investigation had been

27   completed, and it was determined that Weills had engaged in unlawful communication(s) with

28   CDCR inmate(s) that violated the security of the CDCR facility. Based on the severity of Weills’
                                                         2
                                                             Joint Case Management Statement (4:19-cv-01144 SBA)
           Case 4:19-cv-01144-SBA Document 36 Filed 12/09/19 Page 3 of 6



 1   conduct, CDCR issued a lifetime exclusion from CDCR institutions, and no confidential-

 2   communications privileges. CDCR informed Weills about the appeal process for challenging the

 3   decision.

 4           On August 23, 2017, defendant Allison advised Weills that CDCR had concluded that she

 5   had numerous and extensive illegal cell phone communications with inmate(s), jeopardizing the

 6   security of CDCR institutions and that the lifetime ban imposed on July 5, 2017, would be

 7   upheld.

 8   III. LEGAL ISSUES
 9           1)       Whether Defendants enacted the lifetime exclusionary ban against Plaintiff Weills

10   for retaliatory reasons.

11           3)       Whether Defendants are entitled to qualified immunity.

12   IV.     MOTIONS
13           On November 20, 2019, this Court ruled on Defendants’ motion to dismiss, granting the

14   motion in part and dismissing claims 1 and 2 from the operative complaint. The only remaining

15   claim is a retaliation claim by Plaintiff Weills. There are no pending motions before the Court.

16   V.      AMENDED PLEADINGS
17           Defendants oppose leave to add new claims or defendants.

18   VI.     EVIDENCE PRESERVATION
19           The parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored

20   Information (“ESI Guidelines”), and have met and conferred pursuant to Fed. R. Civ. P. 26(f)
21   regarding reasonable and proportionate steps taken to preserve evidence relevant to the issues in

22   this action.

23   VII. DISCLOSURES
24           Parties will make their initial disclosures as required under Fed. R. Civ. P. 26(a) by

25   December 20, 2019.

26   ///
27   ///

28   ///
                                                        3
                                                            Joint Case Management Statement (4:19-cv-01144 SBA)
           Case 4:19-cv-01144-SBA Document 36 Filed 12/09/19 Page 4 of 6



 1   VIII. DISCOVERY

 2           The parties have meet and conferred about propounding written discovery (including

 3   interrogatories, requests for admission and document production requests), and conducting

 4   depositions.

 5   IX.     CLASS ACTIONS

 6           Not applicable.

 7   X.      RELATED CASES

 8           Plaintiffs moved to relate this case to Ashker v. Newsom, No. 4:09-cv-05796 CW which

 9   was denied. Defendants would object to any further attempts to relate this matter.

10   XI.     RELIEF

11           A.     Plaintiff’s Statement

12           Plaintiffs seek injunctive and monetary relief, including the rescission of Plaintiff Weills’

13   lifetime ban, as well as attorneys’ fees and costs.

14           B.     Defendants’ Statement

15           Defendants seek dismissal of this matter and an order that Plaintiff Weills takes nothing, as

16   well as an order granting Defendants’ fees and costs incurred in defending this action.

17   XII. SETTLEMENT AND ADR

18           The parties have not engaged in any settlement or ADR efforts, nor do the parties believe

19   settlement is appropriate at this juncture.

20   XIII. CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
21           The parties do not consent to have a magistrate judge conduct all further proceedings

22   including trial and entry of judgment.

23   XIV. OTHER REFERENCES

24           This action is not suitable for arbitration, a special master, or multidistrict litigation.

25   XV. NARROWING OF ISSUES

26           That parties have not identified issues that can be narrowed through agreement. The parties

27   will consult on the potential for narrowing issues as opportunities to do so arise.

28   ///
                                                           4
                                                               Joint Case Management Statement (4:19-cv-01144 SBA)
        Case 4:19-cv-01144-SBA Document 36 Filed 12/09/19 Page 5 of 6



 1   XVI. EXPEDITED TRIAL PROCEDURE

 2           The parties do not regard this case as a good candidate for expedited trial procedures.

 3   XVII. SCHEDULING

 4           The parties propose the following discovery plan in this matter:

 5                The parties will have until December 20, 2019, to exchange initial disclosures;

 6                At the end of the initial disclosure period, the parties request 180 days to conduct

 7                   fact-based discovery including all remaining non-expert depositions, written

 8                   discovery, discovery motions, and third-party discovery;

 9                The fact discovery cut-off will coincide with the close of non-expert discovery;

10                Any expert designations and reports are due on the first court day after the close of

11                   fact discovery;

12                The parties will have 90 days to conduct expert discovery;

13                The discovery cut-off will coincide with the close of expert discovery;

14                A summary judgment deadline, pretrial conference, and trial date will be set at a later

15                   time on the basis of the Court’s schedule.

16   XVIII. TRIAL

17           The parties seek a jury trial.

18   XIX. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES

19           Under Civil Local Rule 3-15, the parties know of no such interest other than the named

20   parties to the action.

21   XX. PROFESSIONAL CONDUCT

22           Counsel for each party has reviewed the Northern District’s Guidelines for Professional

23   Conduct.

24   XXI. OTHER ISSUES

25           The parties are unaware of other issues this matter that require the Court’s attention at this

26   time.

27

28
                                                         5
                                                             Joint Case Management Statement (4:19-cv-01144 SBA)
       Case 4:19-cv-01144-SBA Document 36 Filed 12/09/19 Page 6 of 6



 1   Dated: December 9, 2019                    Respectfully submitted,

 2                                              XAVIER BECERRA
                                                Attorney General of California
 3                                              DAMON MCCLAIN
                                                Supervising Deputy Attorney General
 4

 5
                                                /s/Preeti Bajwa
 6
                                                PREETI K. BAJWA
 7                                              Deputy Attorney General
                                                Attorneys for Defendants Diaz, Allison, and
 8                                              Kernan

 9

10
     Dated: December 9, 2019                   SIEGEL, YEE, BRUNNER & MEHTA
11

12
                                                /s/ EmilyRose Johns
13
                                               EMILYROSE JOHNS
14                                             Attorneys for Plaintiff Weills

15

16

17

18   SF2019200579
     14293667
19

20
21

22

23

24

25

26
27

28
                                          6
                                              Joint Case Management Statement (4:19-cv-01144 SBA)
